Citation Nr: 9911913	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-17 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for chronic urinary 
tract infections.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for a liver condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel



INTRODUCTION

The veteran had active service from November 1949 to November 
1953 and from November 1953 to October 1971.

This appeal arose from a September 1996 Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO) determination. 


REMAND

The claims folder was forwarded to the Board in August 1998.  
Subsequently, in September 1998, the RO forwarded to the 
Board a medical opinion in support of the veteran's claims.  
The evidence is pertinent to the issues on appeal.

Governing regulations provide that a veteran will be granted 
a period of 90 days following the mailing of notice to them 
that an appeal has been certified to the Board for appellate 
review and that the appellate record has been transferred to 
the Board, or until the date the appellate decision is 
promulgated by the Board, whichever comes first, during which 
additional evidence may be submitted. Any pertinent evidence 
submitted by the veteran which is accepted by the Board must 
be referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived by the appellant. 38 
C.F.R. 19.37, 20.1304 (1998).

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The new evidence noted above should be 
reviewed in conjunction with all the 
evidence of record.  Any further 
development indicated should be 
completed.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



